Citation Nr: 1812505	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger.

2. Entitlement to service connection for right wrist condition and right hand numbness, to include as secondary to service-connected fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1974 to September 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine. Jurisdiction was retained by the RO in Baltimore, Maryland.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the VA Central Office (VACO) in Washington, DC. A transcript of the proceeding has been associated with the claims file.

The Board also notes that a November 2014 rating decision denied the Veteran's claims for service connection for hearing loss and tinnitus. In October 2015, within one year of notice of the decision, the Veteran timely filed a notice of disagreement (NOD). Generally, when a NOD is timely filed but thereafter no Statement of the Case (SOC) is issued, such failure constitutes a procedural defect requiring a remand to the RO for the issuance of a SOC. See Manlincon v. West, 12 Vet. App. 238 (1999). The RO issued a November 2015 letter acknowledging the NOD and explaining the different appeal options. However, the RO has taken no action since that time. Given the length of time that has passed, it seems clear to the Board that the RO has misplaced this NOD. Thus, the issues are added to the title page for the sole purpose of remanding the claims for issuance of a statement of the case.
In June 2016, the Board remanded the appeal for further development. The appeal has now been returned to the Board.

The issues of entitlement to service connection for hearing loss, tinnitus, and right wrist condition and right hand numbness, to include as secondary to service-connected fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have unfavorable ankylosis of his fingers or involvement of fingers other than the little, ring, and middle fingers.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1-4.7, 4.126, 4.130; Diagnostic Codes 5010, 5218, 5222 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). There has been no allegation or suggestion of any lapse on VA's part in meeting these duties. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Increased Evaluation

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (schedule). 38 C.F.R. Part 4 (2017). The percentage ratings contained in the schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). Separate Diagnostic Codes identify the various disabilities.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

As a result of an in-service accident, the Veteran's right long, ring, and little fingers were fractured and deformed.  This service-connected disability is currently rated at 20 percent as fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger under 38 C.F.R. § 4.71a, Diagnostic Code 5222. 

Diagnostic Codes 5216 to 5230 provide for disability evaluations for the digits of the hand. Note 2 indicates that when two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable favorable or ankylosis, or limitation of motion).

Diagnostic Code 5222 specifically involves disability of three digits of one hand, when there is favorable ankylosis. When the long, ring, and little fingers are at issue, as here, the maximum rating is 20 percent. The higher ratings apply only when a different combination of digits is involved (i.e., index, long, and ring; index, long, and little; or index, ring, and little). 

Diagnostic Code 5218 specifically involves disability of three digits of one hand, when there is unfavorable ankylosis. When the long, ring, and little fingers of the minor hand are at issue, the maximum rating is 20 percent. Notably, according to the Veteran's VA examination in March 2009, his right hand is his dominant (major) hand. Similar to Diagnostic Code 5222, the higher ratings under this code apply only when a different combination of digits is involved (i.e., index, long, and ring; index, long, and little; or index, ring, and little).

In February 2009, the Veteran submitted a statement that he had more frequent pain, numbness, and tingling in his fingers and right hand. He further noted the pain would run up his wrist and wake him up at night.

The Veteran was afforded a VA examination in March 2009. The Veteran reported stiffness in the right hand, as well as frequent numbness and decreased sensation at the medial side of the palm. He had frequent parasthesias and spasms in the middle of the night. He denied a decrease in manual dexterity, weakness in the hand, or in functionality and he could still complete his daily activities. He also had shooting pains that went up the wrist from the fingers. He reported moderate flare-ups every two to three weeks that were precipitated by heavy-lifting and would last one to two days.

On examination, the examiner found ankylosis of the right index finger distal interphalangeal (DIP) joint at 20 degrees of flexion; right long finger proximal interphalangeal (PIP) joint at 30 degrees of flexion; right ring finger DIP joint at 10 degrees of flexion and PIP joint at 30 degrees of flexion; and right little finger DIP joint at 20 degrees of flexion and 10 degrees lateral angulation at the PIP joint. Limitation of motion was found in the right index finger and right long finger, but there was no gap between the fingers and the proximal transverse crease of the hand on maximal flexion of the fingers and extension of these fingers was not limited by more than 30 degrees. Limitation of motion was also present in the right ring finger and right little finger. There was no evidence of pain on active range of motion or after repetitive use, nor was there additional limitation of motion after repetitive use. The examiner diagnosed right hand traumatic osteoarthritis and noted there were no significant side effects on the Veteran's usual occupation and no effects of the condition on his usual daily activities.

In February 2009 VA treatment records, the Veteran complained of ongoing right hand pain and stiffness in the joints of his fingers.

The Veteran was afforded another VA examination in June 2009. The Veteran reported he still had loss of full active extension of his fingers. He did not have giving way, instability, weakness, or incoordination. He did report pain sometimes when he carried his tools and would ache. He also reported stiffness and noted he rubbed ointments or squeezed a stress ball to loosen them up. He reported flare-ups that occurred at least once per week and depended on how much he had to nail or carry things. Once or twice a month he woke in the middle of the night due to aching pain. These flare-ups affected his occupation by limiting his ability to carry heavy things, nail, and hold onto ladders. They also affected his sleep, carrying heavy things around the house, pushing a lawn mower, or doing anything that put a lot of pressure on his hand. He also reported he had numbness of all the fingers which comes and goes that was described as numbness, tingling sensation, aching and pain. He had to warm his fingers up sometimes because he did not have feeling in the finger.

On examination, passive and active ranges of motion were about the same for the fingers. The range of motion of the metacarpal phalangeal (MP) joint of the right index finger was to 80 degrees; middle finger to 90 degrees; ring finger to 103 degrees; and little finger to 100 degrees. The range of motion of the PIP joint of the right index finger was to 85 degrees; middle finger to -20 to 94 degrees; ring finger to -33 to 81 degrees; and little finger passive motion was to 0 degrees and active motion was -10 to 90 degrees. The range of motion of the DIP joint of the right index finger was to 60 degrees; middle finger to 43 degrees; ring finger to 50 degrees; and little finger to -47 to 63 degrees. There was normal function of the thumbs. The examiner noted there was passive full range of motion of the right index finger, but lacked 10 degrees of extension of the PIP joint. The examiner also noted that during fully active extension of fingers, the right little finger had about five degrees of hyperextension or the PIP joint and 44 degrees of active flexion deformity of the DIP joint, but passively the PIP and DIP joints could be fully extended. He also lacked 44 degrees of extension of the PIP joint of the right ring finger.

The examiner diagnosed deformity of the proximal phalanxes of the third and fourth fingers and the middle phalanx of the fifth finger compatible with healed fractures of the right hand. The examiner did not find ankylosis of the right index finger. The examiner noted that there was no further loss of range of motion secondary to pain from repetitious movement, nor was there any loss of endurance, increase of fatigue, weakened movement or incoordination. The examiner further stated that it would be speculation to comment on the amount of functional loss of motion during flare-ups from pain, lack of endurance, increase of fatigue, incoordination, and weakened movement other than that which was observed during the examination.

In March 2012, the Veteran visited the VA emergency room for pain and inflammation of his fingers. He was also given medication for an infection.

In November 2014, the Veteran's wife, a licensed practical nurse, submitted a statement that noted the Veteran's fingers were misaligned and he was unable to completely straighten or flex his fingers. She also noted he complained of numbness, pain, and muscles spasms and that the pain would wake him at night. She further noted that he had to take medication, apply ointments, and massage his fingers and hand to relax the muscle and ease the pain. She reported a March 2012 visit to the VA emergency room after the Veteran woke in pain and his fingers were red and swollen and recalled he had been given medication for the pain and inflammation.

In May and December 2015 VA treatment records the Veteran continued to complain of right hand and finger pain.

At the March 2016 hearing before the undersigned, the Veteran testified that the use of tools created tingling and pain in his joints. He also experienced swelling of the fingers and was prescribed cream for pain and numbness. He further testified that about three times per month his fingers become very stiff, hard to move, and extremely painful to the point he cannot use his hand.

The Veteran was afforded another VA examination in August 2016. The examiner diagnosed right hand fracture of fingers three to five, status post open reduction internal fixation, well healed with residual pain and degenerative joint disease. The examiner noted residuals included mild pain and flexion deformities of DIP joints of the third and fourth fingers, and PIP joints of the fourth and fifth fingers with intermittent numbness in these joints. Pain also radiated proximally over the fifth metacarpal to the wrist. There was no weakness of functional deficit. The Veteran reported flare-ups of pain that shot further up his hand like a muscle spasm. The examiner noted there was no functional loss or functional impairment of the joint or extremity.

On examination, the left hand range of motion was all normal. The right index finger maximum extension of the MP, PIP, and DIP joints were to 0 degrees and maximum flexion of the MP joint was to 90 degrees, PIP to 100 degrees, and DIP to 70 degrees. The right long finger maximum extension of the MP and DIP joints were to 0 degrees, PIP joint extension was to 25 degrees and maximum flexion of the MP joint was to 90 degrees, PIP to 100 degrees, and DIP to 70 degrees. The right ring finger maximum extension of the MP joint was to 0 degrees, PIP to 35 degrees, and DIP to 30 degrees and maximum flexion of the MP joint was to 90 degrees, PIP to 100 degrees, and DIP to 70 degrees. The right little finger maximum extension of the MP and PIP joints were to 0 degrees, and DIP to 15 degrees and maximum flexion of the MP joint was to 90 degrees, PIP to 100 degrees, and DIP to 70 degrees. There was no gap between the pad of the thumb and the fingers, nor was there a gap between the finger and proximal transverse crease of the hand on maximal finger flexion. Pain was noted on the examination, but did not result in functional loss. The Veteran was not examined after repetitive use and the examiner indicated an opinion as to whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time would be mere speculation. There was no ankylosis of any finger joints. The examiner noted the Veteran's condition did not impact his ability to perform any type of occupational task.
With respect to the rating for the fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger, currently at 20 percent, the Board notes that in order to warrant a higher rating under Diagnostic Code 5222 or 5218 the evidence would need to show either ankylosis of the affected fingers, and additional ankylosis of the right index finger or thumb, or unfavorable ankylosis of the right long, ring, and little fingers. The treatment records and the examination reports do not actually show unfavorable ankylosis of the right long, ring, and little fingers has not been shown. While the March 2009 examiner noted there was ankylosis of the right index finger at the DIP joint at 20 degrees of flexion, the June 2009 examiner noted there was no ankylosis of the right index finger. The June 2009 examiner explained that the right index finger lacked active 10 degrees of full extension of the PIP joint, but there was passive full range of motion. Thus, while there is limitation of motion, there is not ankylosis. Further, the most recent examination did not find ankylosis in any finger joint. Additionally, the only examination to find ankylosis of any finger joint has been the March 2009 examination, and that examination did not find unfavorable ankylosis of any finger joint as the examiner noted that the ankylosis did not interfere with motion of the other digits or with overall hand function. Moreover, on the Veteran's most recent VA examination, he did report flare-ups, but he did not report any functional loss or functional impairment of the finger joints or hands. Therefore, an increased rating is not warranted for the fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger under these codes.

The Board has also considered the Veteran's statements that his disabilities are worse than the 20 percent rating he currently receives. In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. 

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470. He is not, however, competent to identify a specific level of disability of his right finger disabilities according to the appropriate diagnostic codes, in light of objective medical evidence that does not support his claim.

The Veteran has consistently reported he experienced symptoms of limitation of motion, numbness, pain, muscles spams, and occasional swelling. Because these symptoms all come to the Veteran through his senses, his statements are competent. Furthermore, because he has consistently reported these same symptoms, and the same symptoms are reflected in statements from his wife, the Board finds no reason to doubt the veracity or credibility of his lay statements. However, consideration of these competent and credible lay statements still do not meet the criteria for a higher rating.

Competent evidence concerning the nature and extent of the Veteran's right hand and finger disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated. 

The Board has considered the objective medical evidence, as well as the lay statements of the Veteran, and finds that the Veteran has not shown entitlement to increased evaluation for the disorders of his fingers based on the fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger. Therefore, his claim for an increased evaluation is denied.


ORDER

An evaluation in excess of 20 percent for fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger is denied.



	(CONTINUED ON NEXT PAGE)
REMAND

Hearing Loss and Tinnitus

A November 2014 rating decision denied the Veteran's claims for service connection for hearing loss and tinnitus. In October 2015, within one year of notice of the decision, the Veteran timely filed a notice of disagreement (NOD). Generally, when a NOD is timely filed but thereafter no Statement of the Case (SOC) is issued, such failure constitutes a procedural defect requiring a remand to the RO for the issuance of a SOC. See Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO issued a November 2015 letter acknowledging the NOD and explaining the different appeal options. However, the RO has taken no action since that time. Given the length of time that has now passed, the Board can no longer find that this Veteran's case is distinguishable from the Manlincon case.  It seems clear to the Board that the RO has now misplaced this NOD. Thus, the remand for issuance of a statement of the case is required.

Right Hand Numbness

The Veteran claims entitlement to service connection for a right wrist condition and right hand numbness. He asserts that he injured his right wrist and hand in the same incident in which he fractured his right fingers in service, which he testified involved a personnel carrier hatch that came down on his hand and crushed his fingers.

In the alternative, he asserts he has a right wrist condition and right hand numbness secondary to his service-connected right third, fourth, and fifth finger fractures and limitation of motion of the index finger.

Review of the claims file reflects that the Veteran was provided with a VA examination in August 2016 with regard to his right wrist condition and right hand numbness. The examiner concluded that the Veteran's right wrist condition and right hand numbness was not related to his service-connected fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger. While the VA examiner reviewed the Veteran's claims file and provided supporting rationale for the opinion stated, the Board finds the opinion to be lacking in two critical components. Initially, the Board observes that the examiner did not consider or address the possibility that the Veterans right wrist condition and right hand numbness has been aggravated by his service-connected fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger. Second, although the examiner noted the Veteran's reports that he began experiencing right hand numbness, the examiner does not appear to have considered these statements in the opinion provided, as the Veteran's reported symptomatology was not addressed. Accordingly, an addendum opinion is required to consider the etiology of his right wrist condition and right hand numbness.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to determine the etiology of his current right wrist condition and right hand numbness. After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and his and his wife's lay statements of record, the examiner should state opinions as to the following:

a.  whether it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right wrist condition and right hand numbness was caused by the Veteran's service-connected fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger. 

b.  whether it at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right wrist condition and right hand numbness was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected fractures of the right third, fourth, and fifth fingers, and limitation of motion of the index finger.

The examiner must specifically address the Veteran's lay statements regarding right wrist and right hand numbness. For the purposes of this examination only, the examiner should assume that the Veteran's statements are credible. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. When the above development has been completed, readjudicate the issue of service connection for a right wrist disability. If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

3.  Issue a statement of the case (SOC) responding to the Veteran's October 2015 notice of disagreement with the November 2014 denial of service connection for hearing loss and tinnitus.  Return to the issues to the Board only if the Veteran submits a formal appeal (VA Form 9) in response to the SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


